Case 3:20-cv-00160-G_ Document 10 Filed 01/31/20 Pagei1of2_ PagelD 2
Case 3:20-cv-00160-G Document7 Filed 01/22/20 Page lof6 PagelD 18

ao cx. ys Summons in a Civ ] Action —o\ \ \ j / - %

7

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Brown
Plaintiff

V.

 

Civil Action No. 3:20-cv-00160-G

United Check Recovery Bureau Inc et al
Defendant

 

ee ee ee ee ee ee

Summons in a Civil Action
C/O REGISTERED AGENT
CORPORATION SERVICE COMPANY
TO: Buyers Holdings LLC _ ppya csc-LAWYERS INCORPORATING SERVICE COMPANY
211 E 7TH STREET. SUITE 620
AUSTIN, TX 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Nathan Volheim

2500 South Highland Avenue
Suite 200

Lombard , IL 60148

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

DATE: 01/22/2020 = a : =
OO Signature of Clerk or Deputy Clerk

 

 

   

 
Case 3:20-cv-00160-G Document 10 Filed 01/31/20 Page 2of2 PagelD 28

CAUSE NO. 3:20-cv-00160-G

Brown IN THE UNITED STATES DISTRICT COURT

Plaintiff,

VS. FOR THE NORTHERN DISTRICT

United Check Recovery Bureau Inc et al
Defendant.

Mmm mw mM wm wm

OF TEXAS
AFFIDAVIT OF SERVICE
"The following came to hand on Jan 25, 2020, 9:00 am,
SUMMONS, COMPLAINT,

and was executed at 211 E 7th St 620, Austin, TX 78701 within the county of Travis at 11:50 AM on Thu, Jan 30 2020, by
delivering a true copy to the within named

BUYERS HOLDINGS LLC, BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY ACCEPTED BY
AUTHORIZED AGENT VANESSA HERNANDEZ

in person, having first endorsed the date of delivery on same.

lama person over eighteen (18) years of age and! am competent to make this affidavit. |am a resident of the State of
Texas. | am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. |am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. | have never been convicted
of a felony or of a misdemeanor involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct."

My name is Corin Johnson, my date of birth is Feb 5, 1983, and my address is 500 E. 4th St. #143, Austin, TX 78701, and
United States of America. | declare under penalty of perjury that the foregoing is true and correct.

Clb
Corin Johnson

Certification Number: PSC-5625
Certification Expiration: 9/30/2020

Executed in Travis County, State of Texas, on January 30, 2020.

 

 
